DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/08/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shroff et al. (US-PGPUB 2014/024165). 
Regarding claim 1, Shroff discloses an image image-processing apparatus (Plenoptic imaging system; see fig. 1 and paragraph 0029) comprising: 
 	one or more processors (Steps performed by a programmable processor; see paragraph 0069), the one or more processors are configured to execute: 
 	storing step for storing a pupil-image function of an imaging optical system (Obtaining and modifying PIF; see paragraphs 0043, 0057, 0008-0013 and figs. 7a-7d); and  
 	reconstructing-processing step for reconstructing (Reconstruction for a 3D object; see paragraph 0043), on the basis of the stored pupil-image function (PIF inversion processing 530; see figs. 7a-7d and paragraphs 0056-0057) and input light-field images (Plenoptic image 520; see paragraph 0056 and figs. 7a-7b), a three-dimensional image (Estimating 3D object; see figs. 7a-7b and paragraph 0043, 0057) of an imaging subject by means of repeated computations that give an initial value (An error metric 610 is calculated and used as feedback 630 to modify the plenoptic imaging system 510 and the inversion process 530; see figs. 7a-7b and paragraph 0057. The plenoptic imaging system may be iterated based on the error metric; see paragraph 0058); 
 	wherein in the reconstructing-processing step, the three- dimensional image reconstructed on the basis of, among the light-field images of a plurality of frames acquired in a time series, the light-field image of a preceding one of the frames in a time-axis direction is used as the initial value (At a first time, the object is estimated using the plenoptic image and the PIF; when the calculated error is unsatisfactory, the process is repeated in a subsequent second time on the basis on the first calculated 

 	Regarding claim 2, Shroff discloses everything claimed as applied above (see claim 1). In addition, Shroff discloses the reconstructing-processing step, the three-dimensional image reconstructed on the basis of the light-field image of an immediately preceding one of the frames is used as the initial value (At a first time, the object is estimated using the plenoptic image and the first PIF; when the calculated error is unsatisfactory, the process is repeated in a subsequent second time on the basis on the first calculated error and obtaining a second estimated object using a subsequent plenoptic image and a modified PIF value. The second time executed in response to the immediate preceding first time; see figs. 7a-7b and paragraphs 0043, 0056-0058). 

 	Regarding claim 8, Shroff discloses everything claimed as applied above (see claim 1). In addition, Shroff discloses the light-field imaging apparatus comprising: 
 	an imaging optical system that is configured to focus light coming from an imaging subject and forms an image of the imaging subject (Primary imaging subsystem 110; see fig. 1 and paragraph 0029); 
 	a microlens array that has a plurality of microlenses that are two-dimensionally arrayed at a position at which a primary image is formed by the imaging optical system or a conjugate position with respect to the primary image and that is configured to focus light coming from the imaging optical system (Secondary imaging array 120 (microlens array); see fig. 1 and paragraphs 0029, 0085); 

 	an image-processing apparatus according to Claim 1 that is configured to process the light-field images generated by the imaging device (Reconstructing a 3D object using the captured plenoptic image and the PIF function and using feedback loop to improve the estimation of the 3D object; see figs. 7a-7b and paragraphs 0043; 0056-0058). 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shroff in view of Cohen et al. (US-PGPUB 2016/0062100). 
claim 7, Shroff discloses everything claimed as applied above (see claim 1). However, Shroff fails to disclose the repeated computations that give the initial value are performed in accordance with the Richardson-Lucy method. 
 	On the other hand, Cohen discloses a 3D volume is reconstructed from a light field image by using deconvolution algorithms such as the Richardson-Lucy algorithm (see paragraph 0044). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shroff and Cohen to provide the repeated computations that give the initial value are performed in accordance with the Richardson-Lucy method for the purpose of improving the precision of the PIF inversion processing. 

Allowable Subject Matter
9. 	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Regarding claim 3, the specific limitation of “an event-determining step for determining the presence/absence of an event in the light-field images, wherein in the reconstructing-processing step, the three- dimensional image reconstructed on the basis of the light- field image of the immediately preceding one of the frames is used as the initial value when the event-determining step determines that the event is not present in the light-field image” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 
claims 4-6, they are objected to for depending on claim 3. 


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/04/2022